



Exhibit 10.40


PLURALSIGHT, INC.
OUTSIDE DIRECTOR COMPENSATION POLICY


Adopted and approved by the Board of Directors on May 3, 2018
Amended by the Board of Directors on October 29, 2019


Pluralsight, Inc. (the "Company") believes that providing cash and equity
compensation to its members of the Board of Directors (the "Board," and members
of the Board, the "Directors") represents an effective tool to attract, retain
and reward Directors who are not employees of the Company (the "Outside
Directors"). This Outside Director Compensation Policy (the "Policy") is
intended to formalize the Company’s policy regarding cash compensation and
grants of equity to its Outside Directors. Unless otherwise defined herein,
capitalized terms used in this Policy will have the meaning given to such terms
in the Company’s 2018 Equity Incentive Plan, as amended (the "Plan"), or if the
Plan is no longer in place, the meaning given to such terms or any similar terms
in the equity plan then in place. Each Outside Director will be solely
responsible for any tax obligations incurred by such Outside Director as a
result of the equity and cash payments such Outside Director receives under this
Policy.


This Policy will be effective as of October 29, 2019 (the "Effective Date").


1.
CASH COMPENSATION



Annual Cash Retainer


Each Outside Director will be paid an annual cash retainer of $30,000. There are
no per-meeting attendance fees for attending Board meetings.


Committee Annual Cash Retainer


Each Outside Director who serves as the lead Outside Director or the chair or a
member of a committee of the Board will be eligible to earn additional annual
fees as follows:


Lead Independent Director:
$17,000
Chair of Audit Committee:
$20,000
Member of Audit Committee:
$9,500
Chair of Compensation Committee:
$14,000
Member of Compensation Committee:
$5,000
Chair of Nominating and Governance Committee:
$7,500
Member of Nominating and Governance Committee:
$3,500



For clarity, each Outside Director who serves as the chair of a committee will
receive the additional annual fee as the chair of the committee, but will not
receive the additional annual fee as a member of the committee.


Each annual cash retainer and committee annual cash retainer (the "Retainer Cash
Payments") will be paid quarterly in arrears on a prorated basis.






















-1-

--------------------------------------------------------------------------------









2.
ELECTIONS TO RECEIVE RESTRICTED STOCK UNITS IN LIEU OF RETAINER CASH PAYMENTS



Retainer Award


Subject to complying with the Retainer Award Election Mechanics below, each
Outside Director may elect to convert all of his or her Retainer Cash Payments
with respect to services performed in a future calendar year and otherwise
scheduled to be paid following the completion of those services (the "Annual
Retainer Cash Payments") into a number of Restricted Stock Units ("Retainer
Award") having a Grant Value equal to the aggregate amount of the applicable
Annual Retainer Cash Payments payable to such Outside Director under this Policy
(as determined by the closing stock price on the applicable date of grant of
such Retainer Award), provided that the number of Shares covered by such
Retainer Award shall be rounded to the nearest whole Share using standard
rounding principles (such election, a "Retainer Award Election"). Retainer
Awards shall be subject to certain terms and conditions as provided for in
Section 3 of this Policy. For purposes of this Policy, "Grant Value" is based on
the closing price of one Share on the applicable grant date.


Retainer Award Election Mechanics


Each Retainer Award Election must be submitted to the Company’s Chief Legal
Officer in the form and manner specified by the Board or Compensation Committee.
An individual who fails to make a timely Retainer Award Election shall not
receive a Retainer Award for the next calendar year, and instead shall receive
the applicable Annual Retainer Cash Payment for such calendar year. Once a
Retainer Award Election is validly submitted, it will remain in effect with
respect to all subsequent Annual Retainer Cash Payments related to future
calendar years unless the applicable Outside Director revokes such election as
provided herein.


Retainer Award Elections must comply with the following timing requirements:


a.
Initial Election. Each individual who first becomes an Outside Director (the
date such individual first becomes an Outside Director, the "Initial Director
Date") may make a Retainer Award Election with respect to Annual Retainer Cash
Payments payable to such Outside Director in the following calendar year (the
"Initial Election"). The Initial Election must be submitted to the Company’s
Chief Legal Officer within the Company’s next open trading window following the
Initial Director Date that occurs in the same calendar year (the last day of
such trading window, the "Initial Election Deadline"), and, except as provided
in Section 2(c) below, the Initial Election shall become irrevocable effective
as of the Initial Election Deadline, provided that if no open trading window
occurs in the same calendar year following the Initial Director Date, such
Outside Director will not be eligible to make an Initial Election in such
calendar year.



b.
Annual Election. Following the calendar year containing the Initial Director
Date, each Outside Director may make a Retainer Award Election with respect to
Annual Retainer Cash Payments payable to such Outside Director in the following
calendar year (the "Annual Election"). The Annual Election must be submitted to
the Company’s Chief Legal Officer within the Company’s fourth quarter open
trading window (the "Fourth Quarter Trading



































-2-

--------------------------------------------------------------------------------









Window") of the calendar year preceding the calendar year to which the Annual
Retainer Cash Payments relate (the last day of such trading window, the "Annual
Election Deadline"), and, except as provided in Section 2(c) below, the Annual
Election shall become irrevocable effective as of the Annual Election Deadline,
provided that if such calendar year does not contain a Fourth Quarter Trading
Window, Outside Directors will not be eligible to make an Annual Election in
such calendar year.


c.
Revocation. Following the calendar year containing the Initial Director Date, an
Outside Director may revoke his or her Retainer Award Election during a Fourth
Quarter Trading Window with respect to Annual Retainer Cash Payments related to
future calendar years. If a calendar year does not contain a Fourth Quarter
Trading Window, Outside Directors will not be eligible to revoke a Retainer
Award Election in such calendar year.



d.
No Adjustment to Retainer Awards. After the Retainer Award is granted, it will
not be adjusted to reflect changes in the value of an Outside Director’s
corresponding Annual Retainer Cash Payments for the applicable calendar year in
which the Retainer Award is granted. Increases in the value of an Outside
Director’s corresponding Annual Retainer Cash Payments will be paid to the
Outside Director in cash pursuant to Section 1 of this Policy. Decreases in the
value of an Outside Director’s corresponding Annual Retainer Cash Payments will
not have any effect on previously granted Retainer Awards.



3.
EQUITY COMPENSATION



Outside Directors will be eligible to receive all types of Awards (except
Incentive Stock Options) under the Plan (or the applicable equity plan in place
at the time of grant), including discretionary Awards not covered under this
Policy. All grants of Awards to Outside Directors pursuant to this Section 3
will be automatic and nondiscretionary, except as otherwise provided herein, and
will be made in accordance with the following provisions:


(a)No Discretion. No person will have any discretion to select which Outside
Directors will be granted any Awards under this Policy or to determine the
number of Shares to be covered by such Awards.


(b)Initial Award. Each individual who first becomes an Outside Director
following the Effective Date will be granted an award of restricted stock units
(an "Initial Award") covering a number of Shares having a Grant Value equal to
(x) $186,000 multiplied by (y) the fraction obtained by dividing (A) the number
of full months during the period beginning on the date the individual first
becomes an Outside Director and ending on the one-year anniversary of the date
of the then-most recent Annual Meeting (the "Initial Award Vesting Period") by
(B) 12, rounded to the nearest whole Share. The Initial Award will be made on
the first trading date on or after the date on which such individual first
becomes an Outside Director, whether through election by the stockholders of the
Company or appointment by the Board to fill a vacancy. If an individual was a
member of the Board and also an employee, becoming an Outside Director due to
termination of employment will not entitle the Outside Director to an Initial
Award.
































-3-

--------------------------------------------------------------------------------









Subject to Section 4 of this Policy, each Initial Award will vest on the earlier
of (i) the last day of the Initial Award Vesting Period or (ii) the day prior to
the date of the Annual Meeting next following the date the Initial Award is
granted, in each case, subject to the Outside Director continuing to be a
Service Provider through the applicable vesting date.


(c)Annual Award. On the date of each annual meeting of the Company’s
stockholders (each, an "Annual Meeting"), each Outside Director will be
automatically granted an award of restricted stock units (an "Annual Award")
covering a number of Shares having a Grant Value of $186,000, rounded to the
nearest whole Share.


Subject to Section 4 of this Policy, each Annual Award will vest on the earlier
of (i) the one-year anniversary of the date the Annual Award is granted or (ii)
the day prior to the date of the Annual Meeting next following the date the
Annual Award is granted, in each case, subject to the Outside Director
continuing to be a Service Provider through the applicable vesting date.


(d)Retainer Award. On the date of each Annual Meeting, each Outside Director who
has made and not revoked a valid Retainer Award Election pursuant to Section 2
of this Policy will be automatically granted a Retainer Award.


Subject to Section 4 of this Policy, each Retainer Award will vest on the
earlier of (i) the one-year anniversary of the date the Retainer Awards are
granted or (ii) the day prior to the date of the Annual Meeting next following
the date the Retainer Awards are granted, in each case, subject to the Outside
Director continuing to be a Service Provider through the applicable vesting
date.


(e)Deferral of Awards. Unless and until otherwise determined by the Board or the
Compensation Committee, as applicable, each Outside Director may elect to defer
the delivery of the Shares subject to any Initial Award, Annual Award or
Retainer Award that would otherwise be delivered to such Outside Director on or
following the date such Award vests pursuant to the terms of Sections 2(b), 2(c)
or 2(d) above (the "Deferral Election"). Unless otherwise determined by the
Board or the Compensation Committee, for any such Deferral Election to be
effective, it must be submitted during the Fourth Quarter Trading Window
occurring on or prior to the end of the calendar year prior to the date the
Award will be granted (or, in the case of any individual who first becomes an
Outside Director, within 30 calendar days after the individual first becomes an
Outside Director) (in each case, the "Deferral Election Deadline"). Any Deferral
Election will be irrevocable, and will be subject to such rules, conditions and
procedures as shall be determined by the Board or the Compensation Committee, in
its sole discretion, which rules, conditions and procedures shall at all times
comply with the requirements of Section 409A of the Code, unless otherwise
specifically determined by the Board or the Compensation Committee. Deferral
Elections shall be made pursuant to a form of deferral election as approved by
the Board or the Compensation Committee. Once a Deferral Election is validly
submitted, it will remain in effect with respect to all subsequent Awards
granted in future calendar years unless the applicable Outside Director revokes
such election in the form and manner specified by the Board or Compensation
Committee.








































-4-

--------------------------------------------------------------------------------









4.
CHANGE IN CONTROL



In the event of a Change in Control, each Outside Director will fully vest in
his or her outstanding Awards, including any Initial Award, Annual Award or
Retainer Award, provided that the Outside Director continues to be an Outside
Director through such date.


5.
ANNUAL COMPENSATION LIMIT



No Outside Director may be paid, issued or granted, in any Fiscal Year, cash
compensation and Awards with an aggregate value greater than $600,000 (with the
value of each Award based on its Grant Value for purposes of the limitation
under this Section 5). Any cash compensation paid or Awards granted to an
individual for his or her services as an Employee, or for his or her services as
a Consultant (other than as an Outside Director), will not count for purposes of
the limitation under this Section 5.


6.
TRAVEL EXPENSES



Each Outside Director’s reasonable, customary and documented travel expenses to
Board meetings will be reimbursed by the Company.


7.
ADDITIONAL PROVISIONS



All provisions of the Plan not inconsistent with this Policy will apply to
Awards granted to Outside Directors.


8.
ADJUSTMENTS



In the event that any dividend or other distribution (whether in the form of
cash, Shares, other securities or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company, or other change in the corporate structure of the Company affecting
the Shares occurs, the Administrator, in order to prevent diminution or
enlargement of the benefits or potential benefits intended to be made available
under this Policy, will adjust the number of Shares issuable pursuant to Awards
granted under this Policy.


9.
SECTION 409A



Except as may be set forth in a properly tendered Deferral Election, in no event
will cash compensation or expense reimbursement payments under this Policy be
paid after the later of (i) 15th day of the 3rd month following the end of the
Company’s fiscal year in which the compensation is earned or expenses are
incurred, as applicable, or (ii) 15th day of the 3rd month following the end of
the calendar year in which the compensation is earned or expenses are incurred,
as applicable, in compliance with the "short-term deferral" exception under
Section 409A of the Internal Revenue Code of 1986, as amended, and the final
regulations and guidance thereunder, as may be amended from time to time
(together, "Section 409A"). It is the intent of this Policy that this Policy and
all payments hereunder be exempt from or otherwise comply with the requirements
of Section 409A so that none of the compensation to be provided hereunder will
be subject to the additional tax imposed under




























-5-

--------------------------------------------------------------------------------









Section 409A, and any ambiguities or ambiguous terms herein will be interpreted
to be so exempt or comply. In no event will the Company reimburse an Outside
Director for any taxes imposed or other costs incurred as a result of Section
409A.


10.
REVISIONS



The Board may amend, alter, suspend or terminate this Policy at any time and for
any reason. No amendment, alteration, suspension or termination of this Policy
will materially impair the rights of an Outside Director with respect to
compensation that already has been paid or awarded, unless otherwise mutually
agreed between the Outside Director and the Company. Termination of this Policy
will not affect the Board’s or the Compensation Committee’s ability to exercise
the powers granted to it under the Plan with respect to Awards granted under the
Plan pursuant to this Policy prior to the date of such termination.






-6-